 
STOCK CONVERSION AGREEMENT


THIS AGREEMENT is made as of June 28, 2012, between DIONICS, INC., a Delaware
corporation (the “Company”), and BERNARD L. KRAVITZ, an individual (the
“Holder”).


THE PARTIES AGREE AS FOLLOWS:


1.           Stock Conversion.  The Holder hereby irrevocably agrees to convert
the entire $104,000 principal amount, together with all accrued but unpaid
interest, due to the Holder under certain demand promissory notes from the
Company (the “Notes”) into the number of restricted shares of Common Stock (the
“Shares”) of the Company as set forth below (the “Conversion”), and the Company
hereby agrees to issue such Shares in consideration for the Conversion:
 
 
Date of Conversion:
June 28, 2012
   
Total Number of Restricted Shares Granted:
2,000,000

 
The Holder agrees that, upon execution of this Agreement and delivery of the
Shares registered in the name of the Holder, the Notes are hereby cancelled and
the obligations of the Company thereunder are considered satisfied in full.  The
Shares issued to the Holder hereunder refer to and include all of the shares
issued to the Holder pursuant to this Agreement, and to all securities received
in addition thereto or in replacement thereof, pursuant to or in consequence of
any stock dividend or split, recapitalization, merger, consolidation, spin-off,
reorganization, combination or exchange of shares or other similar corporate
change.


2.           Representations of the Holder.  The Holder represents and warrants
to the Company as follows:


(a)           Investor Status.  Holder represents that the Holder (i) is able to
bear the economic risks of his investment in the Shares and to afford the
complete loss of the investment; and (ii) has a pre-existing personal or
business relationship with either the Company or any affiliate thereof of such
duration and nature as would enable a reasonably prudent investor to be aware of
the character, business acumen and general business and financial circumstances
of the Company or such affiliate, or by reason of his business or financial
experience or the business or financial experience of his professional advisors
who are unaffiliated with and who are not compensated by the Company or any
affiliate or selling agent of the Company, directly or indirectly, could be
reasonably assumed to have the capacity to protect his own interests in
connection with the investment, and is otherwise personally qualified to
evaluate and assess the risks, nature and other aspects of the
investment.  Holder  understands that the Shares are being offered to him in
reliance upon specific  exemptions from the registration requirements  of United
States federal and state  securities laws and that Company is relying upon the
truth and accuracy of, and  Holder’s  compliance with, the representations,
warranties, agreements, acknowledgments and understandings of
Holder  set  forth  herein  in  order  to  determine  the  availability  of such
exemptions and the eligibility of Holder to receive the Shares.


(b)           Investment Experience; Suitability.  Holder is familiar with the
type of risks inherent in the acquisition of securities such as the Shares and
Holder’s financial position is such that he can afford to retain the Shares for
an indefinite period of time without realizing any direct or indirect cash
return on his investment.


(c)           Investment Purpose.  Holder represents that the Shares are being
issued to the Holder for his own account, for investment purposes only and not
for distribution or resale to others in contravention of the registration
requirements of the Securities Act of 1933, as amended (the “Securities
Act”).  Holder agrees that he will not sell or otherwise  transfer the Shares
being  issued to him unless such shares are  registered under
the  Securities  Act or  unless an  exemption  from such  registration  is
available.
 
 
 

--------------------------------------------------------------------------------

 

 
(d)           Restricted Securities.  The Holder is aware that the Shares are
and will be, when issued, “restricted securities” as that term is defined in
Rule 144 of the general rules and regulations under the Securities Act.  The
Holder understands that any and all certificates representing the Shares and any
and all securities issued in replacement thereof or in exchange therefor shall
bear the following legend, or one substantially similar thereto, which the
Holder has read and understands:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of the Company’s counsel that registration is not required under said
Act.”


(e)           Information.  Holder and his advisors, if any, have been furnished
with all materials relating to the business, finances and operations of Company
and materials relating to the offer and sale of the Shares which have been
requested by Holder or his advisors. Holder and his advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Holder understands
that the investment in the Shares involves a significant degree of risk.  Holder
represents that the issuance of the Shares is not being accomplished by the
publication of any advertisement.


3.           Miscellaneous.  This Agreement sets forth the complete agreement of
the parties concerning the subject matter hereof, superseding all prior
agreements, negotiations and understandings.  This Agreement will be governed by
the substantive law of the State of Delaware, and may be executed in
counterparts.  A signed copy of this Agreement which is received via facsimile
or other electronic transmission shall be given the same effect for all
purposes, as if it was an original.


The parties hereby have entered into this Agreement as of the date set forth
above.
 
 
DIONICS, INC.
    HOLDER            
By:
/s/ Bernard L. Kravitz
   
Bernard L. Kravitz
  Name: Bernard L. Kravitz    
Print Name
  Title:
President
               
/s/ Bernard L. Kravitz
          Signature                      
110-11 Queens Boulevard, Apt. 3-K
         
Address
                     
Forest Hills, New York 11375
 


2

--------------------------------------------------------------------------------

 
 